Title: From Thomas Jefferson to Benjamin Smith Barton, 18 October 1807
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                        
                            Dear Sir
                            
                            Washington Oct. 18. 07.
                        
                        I recieved last night a Diploma from the Linnaean society of Philadelphia, doing me the honor of associating
                            me to their body. I pray you to do me the favor of assuring the society of my sensibility for this mark of their notice
                            and of my thanks. sincerely associated with the friends of science in spirit and inclination, I regret the constant
                            occupations of a different kind which put out of my power the proper cooperations with them, had I otherwise the talents
                            for them. I shall gladly embrace any occasion which can be offered of being useful to the society as a mark of my
                            acknolegements for their favor. with my thanks for the copy of your discourse inclosed at the same time, I pray you to recieve my friendly salutations & assurances of great respect
                            & esteem.
                        
                            Th: Jefferson
                            
                        
                        
                    
    The Discourse was not sent by me, but by the Society. B.S.B.

               